El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
Carlos Conde, dueño de una finca y representante de va-rias compañías de vapores y firmas comerciales, en 3 de diciembre de 1920 efectuó un contrato en virtud del cual la finca y la “representación” de varias compañías y casas fueron vendidas a Manuel Mendía. El convenio de Conde era que transferiría la propiedad a Mendía o a la corpora-ción que éste organizara. Se convino además que Conde prestaría sus servicios a la nueva compañía por un período de cinco años, recibiendo por ello un sueldo de $6,000 anuales.
Entre las agencias transferidas en dicho convenio estaba la Red D Line S. 'S. Co. Esta compañía se negó a seguir el convenio hecho por Conde y posteriormente cedió su re-presentación a otra persona. Entonces las partes agrega-ron la siguiente estipulación al contrato del 3 de diciembre de 1.920:
“Cláusula adicional (5o.). Teniendo en cuenta que la Red D. TÁne ha transferido a distinta persona su representación en esta Isla, el contrato que precede queda enmendado en el sentido de reducir el precio de la venta y cesión de la suma de Quince Mil ($15,000.00) dollars; pero, esto no obstante, el Sr. Conde percibirá la cantidad total convenida, debiendo reintegrar los indicados Quince Mil ($15,000.00) dollars el Sr. Conde al Sr. Mendía, en dos plazos sin intereses, de Siete Mil Quinientos ($7,500.00) dollars cada uno ven-cederos en dos de enero de los años 1922 y 1923, por cuyos plazos suscribirá el Sr. Conde dos pagarés comerciales.”
*709!íEs entendiólo que si la Bed D Line desistiere de transferir su agencia en esta Isla a otra persona, esta enmienda quedará sin valor ni efecto, debiendo el Sr. Mendía devolver cancelados al Sr. Conde los pagarés antes referidos. — San Juan, P. R., 31 de Dicbre., 1920. Firmados: C. Conde. — M. Mendía.”
Por este contrato se convino en que Conde recibiría $40,000. Conde recibió materialmente de Mendía o de la compañía los $40,000 estipulados en el contrato original. Otorgó a Mendía los dos pagarés de $7,500 cada uno, los cuales Mendía endosó a Villar & Co., Inc., que fué la persona que se tuvo en mente al efectuarse el contrato y es la demandante en el presente caso.
Estos pagarés nunca fueron satisfechos por Conde, y el 6 de febrero, 1923, Villar & Co., Inc., lo demandó para co-brarlos. Conde levantó varias defensas y también presentó mía contrademanda por la suma de $17,500 por servicios prestados, toda vez que mucho antes de haber expirado el término fijado en el contrato de diciembre 3, 1920, él había sido despedido de la casa de Villar & Co., Inc. Conde tam-bién presentó una reclamación por daños y perjuicios por libelo.
La Corte de Distrito de San Juan dictó sentencia a favor de Villar & Co., Inc., por los dos pagarés ascendentes a la suma de $15,000 más los intereses, dictó sentencia a favor de Conde por la suma de $17,500 en concepto' de servi-cios prestados, y resolvió que los daños y perjuicios por libelo no habían sido probados. Ambas partes han apelado.
■ Como estamos enteramente de acuerdo con la corte inferior en cuanto a la sentencia dictada contra Villar & Co., Inc., consideraremos primeramente la apelación interpuesta por dicha corporación.
La cláusula del contrato original a considerar leía como sigue:
”4. — A su vez, Carlos Conde, personalmente, se compromete y obliga a prestar sus servicios como director o manager de la corpo-ración que se forme y a quien se trasmiten las cesiones de agencias *710y comisiones material ele la precedente cláusula, por un período de cinco (5) años y mediante un sueldo de seis mil dólares ($6,000.00) cada año, siendo entendido que la prestación de dichos servicios se efectuará en relación con los negocios ahora cedidos, y con otros más que en el curso de su vida legal, y por dicho período la corporación dicha pudiera realizar.”
Si bien la persona que quedaba obligada por esta cláu-sula del contrato lo era nominal y gramaticalmente Conde, sin embargo, no hay duda alguna de que Villar & Co., Inc., al aceptar la venta hecha por Conde a Hendía o a la com-pañía, igual o recíprocamente convino en pagarle a Conde la suma de $6,000 durante la vigencia del contrato, siempre que, por otra parte, Conde cumpliera con los términos del mismo. La intención de Hendía claramente era que Carlos Conde ayudara a la compañía a hacer que las agencias trans-feridas resultaran buenas y lucrativas. Carlos Conde hacía negocios bajo la razón de Villar & Co. La nueva compa-ñía adoptó el nombre bajo el cual él había estado haciendo negocios y agregó la palabra “Incorporada” a la razón social. A muchos clientes les gusta continuar efectuando negocios con la persona con quien han tenido relaciones, y la personalidad y buen nombre (good will) de Conde des-empeñaban algún papel en la nueva entidad.
No tenemos duda alguna de que Hendía y Conde podían contratar en beneficio de un tercero que en realidad no existía entonces, si esa persona aceptaba más tarde el contrato. Los actos posteriores de la corporación al aceptar las agencias y al emplear a Conde como administrador, equivalían a una novación, ratificación y confirmación del contrato. Habiendo utilizado Villar & Co., Inc., los servicios de Carlos Conde como administrador, estaría impedida por sus propios actos de negar la existencia del contrato. Después de todo, una corporación tiene alguna relación con sus incorporadores, y si los incorporadores, como en el presente caso, efectúan un contrato con el consentimiento de todas las personas envueltas, la corporación naciente puede ser obligada.
*711Se le ha dado gran énfasis al hecho de que CarlosConde en realidad nunca fué dueño de acción alguna de la corporación, y que las cláusulas de incorporación exigían que el administrador de la misma fuese uno de sus directores. El director de una corporación debe poseer acciones. Se expidieron cinco acciones del capital a nombre de Carlos Conde, y éste se las endosó en blanco a Mendía. Se hizo esto con el fin de que Carlos Conde pudiera literalmente cumplir con las cláusulas de incorporación, pero es cierto que Mendía siempre retuvo por lo menos- el título equitativo (equitable ownership) de las cinco acciones. Mendía era el presidente de la compañía, y nos inclinamos a convenir con la corte inferior y con Conde en que la compañía estaría impedida de todos modos de alegar que Conde no era dueño de cinco acciones con el fin de ser administrador de la corporación. Con este arreglo, Conde no cometió fraude alguno contra la compañía ni contra el público. Si las consecuencias afectaban al público, entonces se podía resolver que Conde era el dueño legal de las cinco acciones, y sería Mendía el perjudicado en su título equitativo.
Además, si se examinan los término^ de la cláusula 4, supra, literalmente se verá que Carlos Conde convino en prestar sus servicios como director o administrador y po-dría decirse que, de acuerdo con los términos del contrato, incumbía a la compañía hacer posible que Carlos Conde fuera tal director o administrador; de lo contrario, la com-pañía estaría perpetrando un fraude al aceptar las agen-cias. El pago de un sueldo por servicios a prestar fué lo que se tuvo en mente y era la intención de las partes, espe-cialmente de Villar & Co., Inc.
 Creemos que se desprende claramente de la prueba presentada que Conde fué eu realidad despedido de su empleo a causa de diferencias irreconciliables habidas entre él y Mendía. Convenimos con la corte inferior en que los cargos formulados no constituían excusa legal alguna para *712negarse a pagarle daños y perjuicios a Conde. No halla-mos prueba suficiente de que Conde desatendiera grave-mente los negocios de la compañía.
El que se negara a pagar los $15,000 representados por los pagarés no constituía razón alguna. Puede que no tu-viera el dinero, según tiende a demostrarlo su quiebra posterior y tal como lo indica en algo el hecho de que no com-prara cinco acciones de la corporación. Conde había otor-gado los pagarés y había cumplido, por lo menos literal-mente, con su parte del contrato. El que dejara de satis-facer una deuda no sería excusa alguna para despedirlo. Aparentemente, él creyó de buena fe que tenía defensas le-gítimas, y una de ellas, según veremos, era de hecho válida. El que creyera que los pagarés no eran una obligación exis-tente queda además evidenciado por el hecho de que no los incluyó en su petición de quiebra voluntaria radicada pos-teriormente. Aunque técnicamente él no tenía derecho a insistir en que había cumplido el contrato, por la razón, según él sostenía, de que había hallado un substituto para' la Red D Line, no obstante, sus servicios al ayudar a Vi-llar & Co., Inc., a obtener la representación de otra compa-ñía podrían fácilmente ser tenidos en cuenta por un pa-trono generoso, y probablemente así lo hubiesen sido si Mendía y Conde hubieran seguido en buenas relaciones.
Tampoco fué la radicación de la petición de quiebra vo-luntaria una razón para no cumplir con los términos del contrato. Mientras la ley de quiebra permita que un deu-dor insolvente obtenga la condonación de sus deudas decla-rándose en quiebra, sería contrario a la política pública resolver que un procedimiento de quiebra eximiría a una persona que está obligada de otro modo con el quebrado de cumplir su parte en un contrato legal.
No hallamos prueba suficiente de que Conde no fuera un empleado fiel a la corporación. Pudo haber ciertos indicios, en opinión de Villar & Co., Inc., pero no hubo suficiente prueba. La demandante y apelante no nos convence de que *713los robos cometidos por otras personas, o ciertos deterioros o pérdidas, se debieran a negligencia tal de parte de Conde que justificara sn remoción.
Una cuestión presentada que es algo más seria es la apreciación del valor de los daños y perjuicios. Carlos Conde fue despedido de su puesto de administrador antes de que expirase su término, y cuando aún le quedaba por percibir la suma de $17,500 por concepto de servicios a pres-tar. La teoría de Tillar & Co., Inc., es que cuando Conde fué despedido, tenía, de acuerdo con varios artículos de los códigos Civil y de Comercio, derecho a percibir daños y perjuicios solamente, y que él ño ha probado tales daños. Aceptaremos lo que hemos considerado y consideramos como el peso de las autoridades, según lo alegó el apelado Conde, que cuando una persona es despedida de su empleo, tiene derecho, nominalmente y prima facie, a recibir remuneración por todo el período que abarca el contrato, y que el peso de la prueba recae sobre la persona que despide al empleado para demostrar que éste obtuvo otro empleo o que pudo haberlo obtenido. Hardouin v. Krajewski, 22 D.P.R. 689. Véase, entre otras autoridades citadas en el alegato complementario de Carlos Conde, Labatt sobre Patrono y Empleado, tomo 1, pág. 1132.
Llegamos ahora a la apelación interpuesta por Conde. No podemos convenir con él en que el que se obtuviera otra compañía tan buena como la Red D Line equivalía legalmente a obtener de nuevo la representación de dicha compañía que se había perdido. Esta era una de sus defensas para negarse a pagar los $15,000 reclamados por Villar & Co., Inc. El contrato expresamente exigía el restablecimiento de la representación de la Red D Line, y en aquel entonces las partes no tomaron en consideración substituto alguno' de dicha compañía. Aparecería que en la época en que obtuvo la representación de otra compañía, Conde de hecho era empleado de Villar & Co., Inc., la que tenía derecho al beneficio de sus servicios. Además, la corte llegó *714a la conclusión, y no vemos que lo hiciera erróneamente, de qne la nneva compañía fné conseguida más bien en virtud de la intervención de Mendía que de la de Conde.
Tampoco podemos convenir con Conde en que la cláusula adicional del contrato copiada anteriormente no fuera obli-gatoria para él. La mejor manera de considerar esta cláu-sula adicional es considerándola como una enmienda al con-trato, hecha para cubrir el detrimento sufrido por Villar & Co., Inc., al no obtener la agencia de la Red D Line pro-puesta en el contrato.
Los pagarés fueron otorgados por Conde a favor de Mendía. Ellos llegaron a ser en realidad obligaciones, exigibles independientemente, y Mendía los endosó a Villar & Co., Inc. Como eran obligaciones exigibles independientemente, nos sentimos obligados a resolver que los pagarés quedaron extinguidos por la rehabilitación de quiebra que Conde solicitó y obtuvo bastante tiempo después del otorgamiento del contrato y de los pagarés. La corte inferior omitió considerar este punto levantado por el demandado original, y Villar & Co., Inc., no lo ha discutido. Tanto el apelante Conde como nuestras propias investigaciones nos han convencido de que la defensa es buena. Cada parte probablemente ha levantado toda defensa concebible contra la reclamación de su contrario, y nos sentimos obligados a resolver éste a favor de Conde.
La sección 17 de la Ley Nacional de Quiebras dispone:
“Deudas no afectadas por la rehabilitación.- — En tina quiebra la rehabilitación eximirá al quebrado de todas sus deudas probables, excepto: (1) Las contraídas por concepto de contribuciones im-puestas por los Estados Enidos, el estado, condado, distrito o mu-nicipio en que reside el deudor; (2) la responsabilidad incurrida al obtener propiedad fraudulentamente o en virtud de falsas re-presentaciones, o por daño voluntario y malicioso a la persona o propiedad de un semejante, o por pensión alimenticia adeudada a la esposa o que pueda adeudarle en el futuro, o por el manteni-miento o sostén de la esposa o hijo, o por la seducción de una mujer soltera, o por comercio carnal ilegal; (3) las que no hayan *715sido debidamente incluidas a tiempo para que se puedan probar y conceder, con el nombre del acreedor, si el quebrado lo cono-ciere, a menos que tal acreedor tuviera aviso o conocimiento real del procedimiento de quiebra; o (4) las creadas por fraude, mal-versación, apropiación indebida o desfalco cometidos por el deudor mientras actúa como funcionario o en cualquiera otra capacidad fiduciaria.5 ’
De acuerdo con la cláusula 3, las deudas que no lian sido debidamente incluidas a tiempo para que se puedan probar y conceder, no son afectadas por la rehabilitación, a menos que el acreedor tuviera aviso o conocimiento real del pro-cedimiento de quiebra. Hallamos que en el caso de una reclamación corriente que se puede probar, las autoridades sostienen unánimemente que el conocimiento real o la noti-ficación oportuna al acreedor para que radique su reclama-ción, le impedirán, después de la rehabilitación, de cobrarle al quebrado. Perry Naval Stores Co. v. Caswell, 63 Fla. 556, 57 So. 662, caso en el cual se resolvió que notificacio-nes hechas a los principales funcionarios de un banco mien-tras se estaban haciendo negocios eran notificaciones hechas al banco; Reinhardt v. Friederich, 58 Ind. App. 425, 108 N. E. 260, y casos allí citados; Dycus v. Brown, 135 Ky. 140, 28 L.R.A. (N. S.) 190; Morrison v. Vaughan, 119 App. Div. 184; Kreitlein v. Ferger, 238 U. S. 35; Birkett v. Columbia Bank, 195 U. S. 345; Roig v. Barletta, 28 D.P.R. 603, siendo este último caso uno en que citó el principio, pero en el cual no se demostró que hubiera suficiente notificación.
Las autoridades difieren entre sí respecto a la parte en quien recae el peso de la prueba para, demostrar si una deuda fué incluida o no en la lista, y otras cuestiones simi-lares, pero no hay duda alguna de que si un acreedor opor-tunamente tuvo conocimiento real de una deuda probable, la rehabilitación exime de su pago al quebrado. En el pre-sente caso no pudo haber surgido duda seria alguna en cuanto a que Villar & Co., Inc., tenía completo conocimiento de que había un procedimiento de quiebra pendiente. Sus funcionarios tuvieron intervención en el procedimiento. Se *716adoptó como fundamento para despedir a Conde el hecho de que estaba pendiente la petición de quiebra. La compa-ñía en su defensa en este caso dijo que la quiebra de Conde fue una excusa para su remoción.
Si se-alegara que el contrato de diciembre 1920, era una cosa no divisible entre las partes, sin embargo, la reclama-ción de Conde por los $17,500 no había vencido durante el tiempo en que estuvo pendiente el procedimiento de quiebra. Conde o su fideicomisario no podían, fundándose en los ser-vicios a prestar, defenderse con éxito contra la reclamación de $15,000 de Villar & Co., Inc. No se hubiesen podido presentar reconvenciones mutuas por las dos reclamaciones al tiempo de la radicación de la petición de quiebra o du-rante el tiempo dentro del cual pudieran presentarse deu-das probables.
Conde también presentó una reclamación por libelo, toda vez que la corporación aprobó una resolución con fecha 3 de febrero de 1923, despidiéndolo de su empleo y haciéndole varias acusaciones. No resolvemos que las palabras de esa publicación fueran en realidad libelosas, pero aún si lo fueran lo que la corte inferior resolvió fue que no se probó que se hubieren causado daños y perjuicios, y nosotros tampoco hallamos que esto sucediera.
La sentencia de la Corte de Distrito de San Juan dele ser revocada en tanto en cuanto condena a Carlos Conde a pagar la suma de $15,000, y confirmarse en todos los de-más extremos.
El Juez Asociado Señor Texidor no intervino.
Nota: En este caso so ha presentado una moción, que está x>endiente, pi-diendo la reconsideración de parte de la sentencia.